PER CURIAM:
Cassandra Harley (“Harley”) appeals the order of the district court granting Defendant’s motion for summary judgment and dismissing her claim of employment discrimination filed pursuant to 42 U.S.C. § 1981 (2000).* We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Harley v. Suburban Hosp. Inc., No. CA-03-1694-JFM (D.Md. Apr. 30, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 The district court noted that Harley referred to Title VII in her complaint, but did not allege a claim thereunder. Nevertheless, the elements required to establish a prima facie case of employment discrimination are the same under Title VII and § 1981. See Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649 n. 1 (4th Cir.2002); Hawkins v. PepsiCo, Inc., 203 F.3d 274, 278 (4th Cir.2000).